The word
“globalization” did not appear in dictionaries of the
English language 30 years ago. Globalization is now a
reality, but multitudes do not benefit. To assist those
peoples suffering its negative consequences, the United
Nations requires skilled and innovative leadership. The
General Assembly is fortunate that Mr. Opertti has been
elected to lead it at its fifty-third session. His service to
his country and intergovernmental organizations at the
highest levels and his experience as a teacher, scholar and
practitioner of international law, with extensive work in
economic development and trade, as well as crime
prevention and the protection of children, demonstrate the
understanding and patience required here.
My delegation applauds the achievements of
Mr. Hennadiy Udovenko, President of the General
Assembly at its fifty-second session who time and again
demonstrated the dexterity and humour necessary for
advancing the delicate process of United Nations reform,
which Solomon Islands wholeheartedly supports. In the
Secretary-General Kofi Annan, who continues to nurture
that process, this Organization has found one of the great
men of our time. We are honoured by his presence.
Having often spoken strongly in favour of gender
equality, my delegation rejoiced in the election of
Ms. Louise Frechette as the first Deputy Secretary-
General. She and the Secretary-General admirably
represent the indispensable Secretariat.
On the eve of the new millennium, many developing
countries continue to experience difficult economic,


environmental and social problems. The lack of capital
resources, crushing debt, external economic shocks and the
fall in development assistance retard the growth of the
economies of many least developed countries. The small
island developing States continue to experience growth in
drug and other transborder crimes. Moreover, our people
face the ever present threat of natural disaster, such as the
devastating tsunami that recently struck Papua New Guinea,
our nearby neighbour.
We are a village people feeling the impact of
globalization. The vulnerability of small island developing
States to external economic shock is indeed real. Our tiny
economy means a narrow human and non-human resources
base and a limited domestic market. We are dangerously
exposed to external economic developments in trade, capital
flows and technology. Limited in our capacity to stabilize
our domestic economy, we are especially sensitive to and
dependent on the international situation. Our inability to
effectively deal with the impacts of the Asian financial
crisis demonstrates our vulnerability. The drop in my
country’s export revenue further undermines our difficult
financial and economic situation. Well-designed and
carefully monitored international standards and codes of
conduct for capital flows and private financial management
are essential. Without such regulatory measures, the
prospects that the least developed countries will benefit
from globalization and trade liberalization remain bleak. We
face even further marginalization.
The Alliance for Change Government of Solomon
Islands is well aware that whether we and other least
developed countries succeed in effectively using the
opportunities and mitigating the risks offered by the new
world trading system depends largely on our success in
making major macroeconomic policy reforms and
overcoming deficiencies. To stimulate private sector
involvement and the active participation of indigenous
Solomon Islanders, the Government has launched a reform
programme incorporating sound banking and financial
practices conducive to economic growth and stability. The
public sector is being restructured to create more efficient,
responsive and accountable governmental administration.
We cannot succeed, however, without significant
bilateral and multilateral assistance. The experience of other
economies that have undertaken similar programmes shows
that the reforms can be accelerated by assured markets for
traditional products as well as access to new markets and
capital. Moreover, multilateral agencies such as the United
Nations Industrial Development Organization (UNIDO) and
the United Nations Development Programme (UNDP) can
assist significantly in enhancing competitiveness and
capacity-building.
Communications and information technology are, of
course, essential for economic revitalization, especially so
for Solomon Islands and other small island developing
States remote from major markets and financial centres.
My Government is committed to the development of
efficient and cost-effective telecommunication networks
as a catalyst for economic and social progress. We are
also supporting long-distance education by radio and
campaigns to reduce and eliminate illiteracy.
Sustainable development and the scientific
management of our forest and marine resources remain
high priority matters for my Government. The 922 islands
and atolls of the Solomons stretch over 1.35 million
square kilometres of ocean. Fisheries are essential for our
economy. Last April, Parliament enacted legislation to
control the exploitation of our fish resources and to
maximize the benefits for our people. Protecting the
fragile marine ecosystem from pollution is a major
concern. With the assistance of the UNDP, a study will
soon be undertaken to assess the potential danger to the
marine environment posed by the large quantity of
submerged ordnance from the Second World War.
Projects to encourage ecotourism as well as the
processing of forest products within the Solomon Islands
are being considered.
The special session of the General Assembly next
year to review the overall implementation of the Barbados
Programme of Action for the Sustainable Development of
Small Island Developing States promises to be an
important occasion to assess the progress made in the last
five years. Solomon Islands will participate actively in the
preparatory work and in the seventh session of the
Commission on Sustainable Development and the donors
conference on small island developing States.
Natural disaster remains the greatest environmental
threat to the peoples of many small island nations. We
face such calamities as tidal waves and volcanic
eruptions, hurricanes, droughts and floods and rise of the
sea level from climate warming. During the past year,
shortages of water and food caused by El Niño severely
affected Solomon Islands and several other countries in
the region, especially where cyclones had struck earlier.
Intensified international cooperation in early warning
systems, disaster mitigation and management strategies
are needed. We strongly support the renewal of the
2


United Nations International Decade for Disaster Reduction
and related initiatives.
Climate change remains an issue demanding urgent
and concrete global collective attention. The Kyoto
Protocol, which Solomon Islands signed a few days ago, is
a positive step within the climate protection process, but it
must be understood to be only one of several. Crucial
actions, besides the early ratification of the Protocol by all
parties, include the strengthening of emission reduction
targets and commitment to agreed time frames by
industrialized countries and the development and transfer of
appropriate, affordable and environmentally sound
technologies. International commitments to energy
efficiency and the development of renewable energy
sources remain key objectives. For small island developing
States to meet their obligations, adequate resources must be
generated through the mechanisms provided by the Protocol
and the Global Environment Facility. These are priority
issues for the fourth session of the Conference of the
Parties to the United Nations Framework Convention on
Climate Change, meeting in Buenos Aires next month.
Other potential disasters concern us as well. The
proliferation of nuclear weapons is especially troubling to
my Government. Solomon Islands is committed to the
elimination of these weapons and is proud of the part it
took at the International Court of Justice on the issue of
nuclear weapons. These instruments of terror are creating
insecurity in our region. We are also committed to the
elimination of biological and chemical weapons. The
coming entry into force next March of the Ottawa
Convention on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-Personnel Mines and on
Their Destruction is splendid news indeed, and we thank
Austria, Canada, Norway and South Africa for their
extraordinary efforts.
In our peaceful islands, the noise of any conflict
resounds loudly and threateningly. We are indeed pleased
by the Bougainville peace agreement, which New Zealand
skilfully helped to negotiate with the important assistance
of Australia, Fiji and Vanuatu. Crucial for the success of
this effort was the willingness of the Government of Papua
New Guinea and the other parties to work in good faith.
We also thank France for agreeing to a timetable for the
independence of New Caledonia.
The Alliance for Change Government strongly
condemns international terrorism in any form or
manifestation. We deplore in the strongest terms what
happened in Nairobi and Dar-es-Salaam. Solomon Islands
supports the call by previous speakers for the international
community, in particular the United Nations, to take a
leading role in combating terrorism. At the same time, we
recognize the need to understand the conditions in which
terrorism is rooted and to change them. The desperate
acts of men and women have desperate causes.
International partnership is also required in fighting
the world’s illicit drug trade. The declaration adopted at
the twentieth special session of the General Assembly
calls for concrete efforts. My Government is taking the
necessary steps at the national level, but the enhancement
of our interdiction capabilities and the encouragement of
alternative economic activities require practical
international assistance.
The Solomon Islands delegation participated in the
preparation of the Statute of the International Criminal
Court, and we applaud its adoption in Rome. The
challenge before us now is to ensure its effective
implementation.
Half a century after the adoption of the Universal
Declaration of Human Rights, the progress achieved,
although significant, is far from satisfactory for hundreds
of millions of people. Many human rights do not exist,
except on paper, for the over one billion persons who live
in abject poverty. My Government is committed to
upholding our people’s fundamental rights, as guaranteed
by the Solomon Islands Constitution. We strive to
maintain human dignity. Although resource constraints
hinder our ability to fulfil the reporting obligations of the
international instruments to which we are a party, we will
not fail to meet our human rights obligations. Nor will we
be silent when the rights of others are denied.
We call once again for the representation and
participation of the Republic of China on Taiwan in the
United Nations and its agencies. When the General
Assembly refuses to place this matter on its agenda, it
denies to the nearly 22 million people of Taiwan their
rights under the Charter of this Organization. It rejects the
opportunity to foster peace and security in the Taiwan
Strait through dialogue here at the United Nations. It turns
its back on preventive diplomacy. Surely the General
Assembly is better than this. The people of this politically
stable, economically strong and technologically advanced
democracy have amply demonstrated how much they have
to offer their region and the world. With the new
millennium nearly upon us, it is time to discard old
patterns of thought if the Chinese motherland is to reunite
peacefully. My Government will continue to appeal to the
3


United Nations to seriously consider and recognize the
legitimate right of the people of the Republic of China on
Taiwan to have a voice in this international arena.
During the “reform Assembly”, Solomon Islands
supported the proposals of the Secretary-General. My
delegation actively participated in the Open-ended Working
Group on the Security Council. Reform of the Council
should move boldly toward greater democracy and
transparency. Expansion of its membership must reflect
equitable geographical representation, and close thought
needs to be given to the composition of the regional groups.
If the veto cannot be decently buried, it should be restricted
to Chapter VII questions.
The Secretary-General’s proposal for a Millennium
Assembly in September 2000 to identify priorities for
United Nation action is refreshing. Critical for the success
of the Assembly will be the two years of international
dialogue, involving the widest possible spectrum of
participants, leading up to it. The dialogues must truly be
dialogues and not long series of monologues in which
people talk past one another. A leading candidate for one
of the priorities to be adopted by the Millennium Assembly
is debt forgiveness for the heavily indebted poor countries.
Canada, Germany and the United Kingdom are to be
commended for their recent debt-forgiving actions. We also
appreciate the Nordic countries who have fulfilled their
targets and commitments for official development
assistance.
Solomon Islands celebrated the twentieth anniversary
of its independence last July. The past two decades have
been difficult but peaceful. My Government wishes to
acknowledge the contribution of the international
community, especially our development partners, including
the non-governmental organizations. We especially thank
our citizens for their patience and support towards our
development endeavours. We are committed to
strengthening these partnerships. We must work together to
meet the challenges of the next millennium successfully.




